ALLOWABILITY NOTICE
Allowable Subject Matter
Claims 10-12, 18-23, 26-31, and 36 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
The prior art(s) of record discloses(s) subject matter common in scope to the present application, e.g., a message transmitting method, applied to a relay user equipment (UE), comprising: acquiring two sets of paging transmission information, the two sets of paging transmission information comprising paging transmission information of the relay user equipment (UE) and paging transmission information of a remote UE, the paging transmission information being used for indicating a transmission position of a paging message, and the relay UE being a relay equipment between a base station and the remote UE; and receiving the paging message sent by the base station based on the two sets of paging transmission information; wherein the acquiring the two sets of paging transmission information comprises one of the following: acquiring predetermined paging transmission information of the remote UE; obtaining the paging transmission information of the remote UE by calculation according to a pre-configured configuration parameter; and obtaining the paging transmission information of the remote UE by calculation according to a pre-configured International Mobile Subscriber Identity (IMSI).
	But, in agreement with the applicant’s arguments and after amendment to the claims, said prior art(s) fail(s) to disclose each and every detail of the claimed invention as specifically recited by at least independent claim(s) 10, 18, and 27, particularly, wherein before the acquiring the two sets of paging transmission information, the method further comprises: after the relay UE establishes a connection with the remote UE, sending a signaling for changing a transmission mode to the base station.
Claim(s) 1,12, 19-23, 26, 28-31, and 36 are allowable by virtue of their dependency on claim(s) 10, 18, and 27, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., user equipment (UE) utilized as relay nodes in communication systems.
US 11012972 B2			US 10757681 B2
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
October 12, 2021